OPINION
Counsel for the plaintiff in this case has filed a petition for rehearing herein. It is accompanied by a brief, in part at least rather acrimonious. We suggest that *Page 388 
his acrimonious feelings should be directed against the jury rather than against the court. All we attempted to do in this case was to determine under the rules of law whether or not the jury were justified in returning a verdict in favor of the defendants in this case. Taking all the facts and circumstances into consideration, we believe that they were so justified.
Counsel for the plaintiff says that the instructions given by the trial court were the law in this case. We have no quarrel with that contention. He complains that we paid no attention to them and did not even mention them in our opinion. We are accustomed to discuss every point deemed vital in a case, but do not necessarily discuss other points. It is quite evident that the writer of the original opinion failed to grasp what significance counsel for plaintiff attaches to the instructions as the law of the case, thinking doubtless that nothing said in the opinion was inconsistent with the instructions. Counsel for the defendants did not even refer to them, they evidently, too, deeming them of no particular significance herein. Reading over again what counsel for plaintiff stated in his original brief, it is believed that discussion of the specific point here mentioned was excusable. However, we shall attempt to make amends for sins of omission, if any, in the past. Counsel refers to Instructions 2 and 9, which are as follows:
"Instruction No. 2. Conversion consists of an act, or acts, in derogation of a person's possessory rights to personal property, and any wrongful exercise or assumption of authority over another's goods, depriving him of the possession, permanently or for an indefinite time, is a conversion."
"Instruction No. 9. If you find from the preponderance of the evidence that defendants did convert Plaintiff's property, then Plaintiff is entitled to recover, irrespective of good or bad faith, care or negligence, *Page 389 
knowledge or ignorance of the Defendants in converting Plaintiff's property."
There is nothing, we think, in our original opinion which is in any way inconsistent with these instructions. We think counsel has given them a meaning which they do not bear. He thinks that in view of Instruction No. 2 the liability of defendants herein is clear and unquestionable — so clear and unquestionable in fact (see below) that his ideas are best represented by a simple syllogism reading about as follows:
All who are guilty of wrongful exercise or assumption of authority over another's goods are guilty of conversion.
Defendants were guilty of wrongful exercise or assumption of authority over the plaintiff's goods.
Therefore, defendants were guilty of conversion of plaintiff's goods.
The trouble is that the second sentence, the minor premise of the syllogism, presents the crux in this case and is based upon a pure assumption. The jury found it to be false and, after examining the evidence, we are unable to say that their finding was unjustified. Counsel seems to overlook or at least ignore the force of the term "wrongful" used in Instruction No. 2. He states in his original brief in connection with the discussion of Instruction No. 2 that: "The record shows, absolutely free of any controversy, that the defendants did, on October 1, 1947, wrongfully exercise and assume authority over plaintiff's stock of merchandise," etc. If that is true, it is rather strange that counsel did not ask the trial court for a peremptory instruction to find for the plaintiff, leaving only the question of the amount of damages to the jury. But he did not do so. His convictions as to the right or the wrong herein have in part at least been progressive. Counsel's emphasis was laid upon the evidence, not upon the instruction, so that it cannot be altogether surprising *Page 390 
that the latter was not discussed by us. The term "wrongful" opens wide the field of discussion, and all we really did was merely to elaborate on what the trial court stated in Instruction No. 2 and to determine what facts and elements might be considered in finding the existence of wrongful exercise or assumption of authority over the plaintiff's goods in this case.
Counsel, referring to Instruction No. 9, states: "In the light of the instruction, what justification is there for emphasizing the evidence relating to the intention of the defendants in taking possession of plaintiff's property or of citing authorities that stress the matter of intention in connection with conversion in the case at bar." Counsel seems to think that Instruction No. 9 is contrary to cases cited by us in the original opinion. It — the instruction — is based upon the basic premise — assumption — which counsel has seemingly overlooked, that the defendants in fact converted the property of the plaintiff as defined in Instruction No. 2. We pointed out in the original opinion that it has been held that intention is one of the elements to be considered in determining as to whether or not a conversion exists. See the case of Bowe vs. Palmer, 36 Utah 214,102 P. 1007, 1009, cited in the original opinion. And we think that this court is hardly required to apologize for citing and quoting from opinions of other courts which are applicable in a case. Instruction No. 3 states that one whose property is converted is entitled to sue for the value thereof. See comment on this below. Instruction No. 6 states that it is immaterial if a party's property is converted whether the plaintiff was rightfully or wrongfully in possession of the space where his property is located. There is nothing, we think, in the original opinion which is inconsistent therewith.
Counsel again argues, as he did originally, that when the defendants brought an action for forcible entry *Page 391 
and detainer, they elected their remedy and were bound thereby. We gave this matter rather thoughtful consideration and fully discussed it in the original opinion. Counsel seems to think that we committed a fundamental error in connection with this point. If this were so, we should not, and would not, let such error stand without correction lest it haunt this court in the future. We do not, however, think that we committed an error, unless all the authorities on the subject are wrong. Counsel says in part: "The opinion, in discussing the question of the election of remedies ignores a controlling factor, namely, that when one has pursued an existing remedy to a judgment, he cannot thereafter pursue another or different remedy here in court or out of court to obtain a different objective. See 18 Am. Jur. 143, Section 20." The authority cited states in part as follows: "It would seem that a litigant who has resorted to a particular remedy to prosecute his rights or redress his wrong sufficiently manifests his choice of, and reliance upon, that remedy when he presses his suit to judgment and decree. Most courts would regard such action as decisive." We have no reason to disagree with that statement. The trouble is that it has no application in this case. It appears as a discussion under the topic "Requisites and Indicia of Election", which appears in 18 Am. Jur. 139. In other words, the provision applies when the doctrine of election of remedy is applicable. In this case, as we fully pointed out in the original opinion, that doctrine is not applicable for it applies only when the remedies are repugnant and inconsistent. 18 Am. Jur. 134, 136. The remedies in this case, as fully pointed out, with a number of authorities cited, were not inconsistent, but cumulative until complete satisfaction by one or the other of the remedies. It would be superfluous to again cite the authorities. See, in addition to those previously cited, Scott vs. Hewitt, 127 Tex. 31,  90 S.W.2d 816, *Page 392
103 A.L.R. 977; Harper vs. Quinlan, 159 Pa. Super. 367,48 A.2d 113.
Counsel contends that the defendants in this case were not the landlord and should be treated in this litigation as total strangers. If that were so, the defendants would be liable for conversion herein as a matter of course. We hardly think that counsel's contention in the original brief went quite as far as it does now. He there contended, as we understood it, that when a trustee such as Winnifred Bresnahen, trustee of the Bresnahen Estate, commits a tort, the estate is not liable, but the trustee committing such tort is liable personally. We had no occasion to refer to that point in our original opinion. The contention now made is wholly without merit. It could not be otherwise. The Bresnahen Estate is not a living person. It is represented by someone, namely the defendants in this case, the beneficiaries of the state. The Bresnahen Estate as such could not rent or occupy any premises. If it is done at all, it must be done by the beneficiaries of the estate either personally or by agent, and they necessarily must be treated as the landlord in a case such as that before us.
Counsel refers to the fact that rental was deposited in the district court for a period after the time that the defendants in this case took possession of the premises in question, and that counsel for the defendants collected this money. Complaint is made that we said nothing about this. Counsel for the defendants by subsequently collecting that money could not change the status of the defendants as it became fixed at the time when they took possession of the premises in question here. The defendants, of course, were not entitled to any rent from the plaintiff after such possession was taken. Whether they received such rent or not was a question not directly involved in this action, which is *Page 393 
an action for conversion of personal property. We do not know upon what theory counsel for the defendants collected the money that had been deposited as above mentioned nor were we enlightened on the point by them. We discussed the matter after the original hearing, but inasmuch as it was not directly involved in this case, we deemed it best not to say anything about it. The decision in this case could not, and does not, determine that the money in question belongs to defendants.
Counsel argues that defendants could have placed the property on the sidewalk outside of the leased premises so that the plaintiff could then have taken possession of his property. But the evidence in this case shows that the leased premises in this case are situated on 17th Street in Cheyenne; that it is a crowded street, and that it would have been inadvisable, if not dangerous, to have placed the goods of plaintiff on the street. We referred to this evidence in the original opinion, and the jury doubtless had personal knowledge of the facts. It is clear, moreover, that if the defendants had placed the goods upon the sidewalk, as counsel now says should have been done, plaintiff would not have taken the property, since he, according to his own testimony, made no claim to the property after October 1, 1947 — the time defendants took possession. He did not, as counsel correctly states, say in so many words that he would hold the defendants responsible for the value of the goods, but what he did say cannot be given any other meaning. It is true, of course, that the plaintiff had the right to sue for the value of his goods if they were in fact converted; nor did we intimate anything to the contrary in our original opinion. At the same time, plaintiff cannot expect to escape from the consequences of his determination to so sue if his theory of conversion turns out to be based upon premises that are unsound. The testimony *Page 394 
that he did not claim the property after October 1st may have been a slip of the tongue, but we take the record as we find it.
We think we have discussed and decided, in this and the original opinion, all questions properly and directly involved in this case, and we should not attempt to discuss or decide others. It is no source of pleasure to sustain the judgment of the trial court in an action such as that before us. The painful misfortune of one who is ousted from premises under unfortunate circumstances, partially, perhaps, arising out of the war, cannot be other than cause for regret. But the plaintiff has had his day in court before his peers. They have spoken and decided the facts against him. We cannot reverse them except for an error of law which we do not find. We see no reason, accordingly, to grant a rehearing and the petition therefor must be denied.
RINER, Ch. J., and KIMBALL, J., concur. *Page 395